DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 are objected to because of the following informalities:  

Claim 1, lines 3-4 state that the slurry includes “a source of silica and alumina including zeolite A and silica”.  This is interpreted as the zeolite A contains both silica and alumina and then there is an additional silica source”.  If this is intended to be different, please amend.  Also, please amend for clarity as well.
 
Claim 4 recites: “ the structure-inducing material comprises. . . or combinations thereof”. It is unclear if the phrase meant to be Markush language, i.e., reciting alternatives, or the claim requires all types of the structure-inducing material in Claim 4.  The examiner interprets the phrase being a Markush language, i.e., the structure-inducing material is selected from the group consisting of…and combination therefore”. Clarification is requested.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to Claim 3, line, “the silica” will be treated as the second silica referenced in Claim 1 “zeolite A and silica” and not the first mention of silica because that is treated as being contained in the zeolite A”.

Claim 8, line 1 describes: “the second process” lacks antecedent basis. It will be assumed that this second process is referring to reacting the synthetic mother liquid feature.  

Claim 9, line 1 describes: “the second process” lacks antecedent basis.  It will be assumed here that the reaction is part of the first process in this claim (different from the interpretation for claim 8).

As to Claim 13, line 1 “the third process” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (US Pub.: 2019/0300375) and in view of Zones (US Pat.: 5340563).
As to Claims 1 and 5, McGuire describes a process for making a zeolite (abstract), the process involves mixing a structure directing agent, seed crystal and a first zeolitic material containing YO2 and X2O3, such as LTA (para. 12).  The mixture may be in an aqueous solution (para. 172, 175), which can be considered the solvent of Claim 1.  The mixture also includes a metal hydroxide (para. 42), such as NaOH (para. 165, 172 and 175).  This can be considered the “complexing material” of Claim 1.  
The mixture is heated to obtain a second zeolite material that is different from the first zeolite material (para. 13).  The second zeolite material can have a CHA-type framework (para. 22).  After formation, McGuire describes ion-exchanging the product (para. 52) with a metal listed in para. 53, which includes transition metals (para. 53).  
McGuire does not state that during synthesis, that an additional silica source is added to the reaction mixture however.
Zones teaches a method of making a zeolite using zeolite A as a “source zeolite” (col. 4, lines 57-58, 65) preferably in either the sodium or ammonium-form (col. 3, lines 1-3) that is then combined with an alkali metal oxide, an organic templating agent, a source of silica and water (col. 3, lines 1-7).  The use of a zeolite A in the slurry is designed to provide a source of alumina in the reaction mixture (col. 5, lines 25-26).  Zeolite A, according to Zones, is particularly beneficial as a source of alumina in the zeolite-manufacturing process because these sieves have a sodalite substructure and other features (col. 5, lines 25-26) that allows for the production of high purity crystalline sieves (col. 5, lines 27-35).  As a result, the use of additional aluminum oxide in the reaction mixture is not required (col. 6, lines 24-27, excess alumina sources are not required).  However, additional silica sources are required in their mixture (col. 6, lines 20-23 and example 1, which only provides a supplemental silicate source but uses the zeolite as the alumina source).  Zones explains that their process is designed to provide a wider SiO2/Al2O3 range (col. 2, lines 11-13) and that this process is an improvement over previous attempts at making the sieve, which utilized crystalline silica sources (col. 2, lines 4-6) or removed alumina from the framework (col. 2, lines 21-24). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional silica source into the reaction mixture, as taught by Zones for use with McGuire because supplemental silica is known to be useable in manufacturing an effective zeolite and also expand the SiO2/Al2O3 range of the produced zeolite.
	As to the intended use feature, the material being an SCR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the same material would be effective to perform the same way.  Nonetheless, McGuire describes their catalyst as an SCR (para. 185).

	As to Claim 2, Zones teaches a method of making a zeolite using zeolite A as a “source zeolite” (col. 4, lines 57-58, 65) preferably in either the sodium or ammonium-form (col. 3, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the zeolite A in the form of its ammonium-state, as taught by Zones for use with McGuire because use of zeolite A as a seed material is known to be useable in a variety of forms, to include the ammonium-form.

	As to Claim 3, Zones teaches that useable silicas in their process includes: fumed silica or colloidal silica (col. 6, lines 21-22).
	The obviousness used in Claim 1 is reiterated here. 

As to Claim 4, McGuire teaches that the structure directing agent may be tetra alkyl ammonium hydroxides (para. 27, 28), where the one of the carbon features can be an adamantly or benzyl group (para. 28) and the rest of the compound can include three R-groups, which can all be alkyl groups (para. 28), where the chain length can range from C1-C4 (para. 28). That can overlap the trimethyl feature of Claim 4.    

	As to Claim 6, Zones teaches a total of 0.72 grams of Cabosil as the silica source and 0.28 grams zeolite as the alumina source (see col. 10, lines 32-35).  Although the amounts after converting them into moles is not overlapping, since Zones explains that this range is designed for an optimum SiO2/Al2O3 ratio of 35 (col. 10, line 35), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts based on the desired SiO2/Al2O3 ratio.
	Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

As to Claim 8, McGuire teaches that the mixture can be heat 140 degrees C for 72 hrs (para. 175) and can be mixed at 50 rpm (para. 179).

As to Claim 9, McGuire teaches calcining at 550 degrees C for 5 hrs (para. 165).

As to Claim 10, Zones teaches that by adding SiO2 to the reaction medium, their process can be designed to optimize the SIO2/Al2O3 ratio (col. 2, lines 44-47, 20-23).  See MPEP section 2144.05:  Only Result-Effective Variables Can Be Optimized A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result- effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy).

As to Claim 11, McGuire teaches that the zeolite may be ion-exchanged with Fe, Cu or Ag (para. 53).

As to Claim 12, in one example, McGuire teaches a copper loading on 2.2 (para. 183).

As to Claim 14, McGuire describes their catalyst as an SCR (para. 185).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire and Zones as applied to claim 1 above, and further in view of Marin (US Pub.: 20160271596).
Marin describes a method of making SSZ-13-type sieve (which is a CHA-type sieve) (abstract).  As to the molar ratios, Marin teaches utilizing the following ratios:

    PNG
    media_image1.png
    309
    486
    media_image1.png
    Greyscale
(para. 15, 16).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the structure directing agent and the complexing material in the ratios described by Marin for use in making the CHA of McGuire and Zones because these ratios are known to be effective for use in making this type of material.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire and Zones as applied to claim 1 above, and further in view of Monahan (WO 2014/062952).
Monahan describes a method of modifying a CHA-sieve (para. 10) for use as an SCR (para. 15, 17, 18) with a Cu metal (para. 51).  As to the method of adding the metal to the sieve, Monahan describes modifying an ammonium-CHA (para. 105) with Cu by exchanging the metal with the sieve for 1 hr at 80 degrees C (para. 105).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange Cu into the CHA sieve at 80 degrees for 1, as taught by Monahan for use in the process of McGuire and Zones because these references do not specifically describe the process used to perform this step and Monahan describes an effective method of performing this step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 11, 2022